ORDER
PER CURIAM.
Movant, Maceo Hampton, appeals the judgment denying his Rule 29.15 motion for post-conviction relief, following his jury conviction for first degree property damage in violation of section 569.100, RSMo 1994.
In his sole point on appeal, Movant alleges the motion court erred in failing to render conclusions of law on his challenge to trial counsel’s failure to subpoena three witnesses to trial. We find no error. The motion court granted Movant a hearing on his 29.15 motion, but he presented no evidence in support of his claims. Rule 29.15(j) requires findings of fact and conclusions of law on all issues presented. However, “a well-recognized exception to the rule is that when there has been an evidentiary hearing at which no substantial evidence is presented in support of a factual claim, there is no error in failing to make a finding of fact or conclusions of law regarding a bare allegation in a post-conviction motion.” State v. Hunter, 840 S.W.2d 850, 864 (Mo. banc 1992). Further, his allegations that imply his post-conviction counsel was ineffective are not cognizable under Rule 29.15. State v. Ervin, 835 S.W.2d 905, 928 (Mo. banc 1992). An extended opinion would have no prece-dential value.
We affirm the judgment pursuant to Rule 84.16(b).